DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US Pub. 2017/0005768)
Regarding claims 1 and 5, Yin teaches a radio base station comprising: a transmitter that transmits a downlink (DL) signal ("DL subframe may be transmitted from the eNB 160 to one or more UEs 102" in [0160]:); a controller that controls DL transmission by applying listening before performing transmission of the DL signal ("DL subframe may be transmitted from the eNB 160 to one or more UEs 102" in [0160] and "LAA access" in [0171] represents the listening before talk procedure performed by the base station and whose result inherently controls the DL transmission); and a receiver that receives a delivery acknowledgement signal (ACK/NACK) in response to the DL transmission ("NACK or DTX received in an LAA burst or TxOP" in [0173]), wherein the controller controls a contention window value 
Regarding claim 2, Yin teaches the controller increases the contention window value when the number of ACKs in response to the DL transmission within the predetermined period is less than a predetermined threshold that is determined based on the number of codewords and/or the number of transport blocks ("the eNB 160 may then increase the CW size to the next level. If the number of subframes with retransmissions in an LAA subframe burst or TxOP is smaller than the threshold number" in [0124]; "the eNB 160 may determine 204 the CW size based on a look-up table. In one configuration, the look-up table may specify a correspondence between the CW size and the number of NACK of DTX received in an LAA subframe burst or TXOP" in [0172]).
Regarding claim 3, Yin teaches the predetermined period is a predetermined subframe [0127].
Regarding claims 4, 6 and 7, Yin teaches the controller maintains the contention window value or changes the contention window value to an initial value when the number of ACKs in response to the DL transmission within the predetermined period is equal to or greater than the predetermined threshold ("The CW size may be decreased if the eNB 160 sets the collision status as no collision occurs. .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,673,570 in view of Yin et al.. 
Claim 1 of Instant Application
Claim 1 of 10,673,570
A radio base station comprising: 
A radio base station comprising: 
a transmitter that transmits a downlink (DL) signal; 
a transmitter that transmits a downlink (DL) signal;  
a controller that controls DL transmission by applying listening before performing transmission of the DL signal; and 
a controller that controls DL transmission by applying listening before performing transmission of the DL signal; and 
a receiver that receives a delivery acknowledgement signal (ACK/NACK) in response to the DL transmission, 
a receiver that receives a delivery acknowledgement signal (ACK/NACK) in response to the DL transmission, 
wherein the controller controls a contention window value to apply to listening based on a number of acknowledgements (ACKs) in response 


a number of codewords and/or a number of transport blocks for the DL transmission.


Regarding claims 1-7, claims 1-4 of U.S. Patent No. 10,673,570 teaches most of the limitations as shown in the above table.  Claims 1-4 of U.S. Patent No. 10,673,570, however, does not teach using ACK instead of NACK.  Yin teaches using ACK instead of NACK (see collision status based on NACK and ACK in [0020]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claims 1-4 of U.S. Patent No. 10,673,570  to have using ACK instead of NACK as taught by Yin in order to use available HARQ feedback [0011]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414